Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese, Japanese and Korean patent documents cited in the information disclosure statement of 25 June 2019 have been considered with respect to the provided English abstracts.
Drawings
The drawings were received on 25 June 2019.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the cited art of record of the claimed composite where the ligand contains at least one diarylamine end group
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

		Replace the abstract with the following abstract:

	A semiconductor-ligand composite, including a semiconductor nanocrystal and a ligand layer including an organic ligand coordinated on a surface of the semiconductor nanocrystal, wherein the organic ligand includes a compound represented by Chemical Formula 1, a compound represented by Chemical Formula 2 or a combination thereof, wherein Chemical Formula 1 and Chemical Formula 2 are given below and are the same as described in detail herein.
 
    PNG
    media_image1.png
    129
    209
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    131
    177
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/17/21